THE THIRTEENTH COURT OF APPEALS

                                   13-17-00375-CR


                                  Gerald James Hon
                                          v.
                                  The State of Texas


                       On Appeal from the 221st District Court
                           of Montgomery County, Texas
                         Trial Cause No. 16-03-03557-CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

May 17, 2018